UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 July 13, 2007(July 10, 2007) Date of Report (Date of earliest event reported) Protective Life Insurance Company (Exact name of registrant as specified in its charter) Tennessee (State or other jurisdiction of incorporation) 001-31901 (Commission File Number) 63-0169720 (IRS Employer Identification No.) 2801 Highway 280 South Birmingham, Alabama 35223 (Address of principal executive offices) (Zip Code) (205)268-1000 (Registrant's telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On July 10, 2007, Golden Gate II Captive Insurance Company (“Golden Gate II”), a special purpose financial captive insurance company wholly-owned by Protective Life Insurance Company (the “Company”) issued $575 million in aggregate principal amount of floating rate surplus notes due July 15, 2052 (the “Notes”). Golden Gate II has received regulatory approval to issue additional series of its floating rate surplus notes up to an aggregate of $675 million principal amount of surplus notes (including the Notes).The Notes are direct financial obligations of Golden Gate II and are not guaranteed by the Company or its parent company, Protective Life Corporation (“Protective”). The Notes were issued by Golden Gate II to fund statutory reserves required by the Valuation of Life Insurance Policies Model Regulation (“Regulation XXX”), as clarified by Actuarial Guideline 38 (commonly known as “AXXX”).Golden Gate II has entered into an agreement to reinsure from the Company certain universal life insurance policies with secondary guarantees on a combination coinsurance and modified coinsurance basis. The Notes have been sold to Lehman Brothers Inc. for deposit into certain Delaware trusts (the “Trusts”) that will issue money market securities, term securities resetting to money market securities after a specified period or term securities (the “Securities”).The holders of Notes cannot require repayment from the Company, Protective or any of their affiliates, other than Golden Gate II, the direct issuer of the Notes. Golden Gate II will pay interest on the principal amount of the Notes on a monthly basis, subject to regulatory approval.Any payment of principal of, including by redemption, or interest on the Notes may only be made with the prior approval of the Director of Insurance of the State of South Carolina in accordance with the terms of Golden Gate II’s licensing orderand in accordance with applicable law.The holders of the Notes have no rights to accelerate payment of principal on the Notes under any circumstances, including without limitation, for nonpayment or breach of any covenant.Golden Gate II reserves the right to repay the Notes at any time, subject to the terms of the Notes and prior regulatory approval. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Protective Life Insurance Company By: /s/STEVEN G. WALKER Steven G. Walker Senior Vice President, Controller and Chief Accounting Officer Date: July 13, 2007
